UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period of to Commission File Number000-49792 Jacksonville Bancorp, Inc. (Exact name of registrant as specified in its charter) Federal 33-1002258 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification Number) 1211 West Morton Avenue Jacksonville, Illinois (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code:(217) 245-4111 Indicate by check whether issuer (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes oNo Indicate by check mark whether the registrant has submitted electronic and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period the registrant was required to submit and post such filings). xYes oNo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. oLarge Accelerated Filer oAccelerated Filer oNon-Accelerated Filer xSmaller Reporting Company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes xNo As of October 31, 2009, there were 1,920,817 shares (*) of the Registrant’s common stock issued and outstanding. (*)As of October 31, 2009, 1,038,738 shares were owned by Jacksonville Bancorp, M.H.C., the Company’s mutual holding company parent. JACKSONVILLE BANCORP, INC. FORM 10-Q September 30, 2009 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Income 2 Condensed Consolidated Statement of Stockholders’ Equity 3 Condensed Consolidated Statements of Cash Flows 4-5 Notes to the Condensed Consolidated Financial Statements 6-17 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18-32 Item 3. Quantitative and Qualitative Disclosures about Market Risk 33 Item 4.T Controls and Procedures 34 PART II OTHER INFORMATION 35 Item 1. Legal Proceedings 36 Item 2. Changes in Securities and Stock Purchases 36 Item 3. Defaults Upon Senior Securities 36 Item 4. Submission of Matters to a Vote of Security Holders 36 Item 5. Other Information 36 Item 6. Exhibits
